His Honor being of opinion with the defendant, set aside the verdict and entered a nonsuit, from which the plaintiff appealed.
after stating the case as above, proceeded: The first judgment being for a larger sum than a justice of the peace had jurisdiction of it is void, and no action can be maintained upon it.
PER CURIAM.                                 Judgment affirmed.
Cited: Morgan v. Allen, 27 N.C. 157; Branch v. Houston, 44 N.C. 88;Dalton v. Webster, 82 N.C. 282; Noville v. Dew, 94 N.C. 46.